Citation Nr: 1410000	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-25 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine degenerative disc disease (DDD).

2.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected lumbar spine DDD.

3.  Entitlement to a disability rating in excess of 10 percent for lumbar spine DDD.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to October 1996 and from June 1998 to July 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Fort Harrison, Montana, certified the appeal to the Board.  The Veteran testified before the undersigned in August 2009.  

The issues of entitlement to an increased rating for lumbar spine DDD and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is the result of an in-service lifting injury.

2.  The Veteran's fibromyalgia is the result of an in-service lifting injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability are met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for fibromyalgia are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that her cervical spine disability and fibromyalgia are a result of a back injury she sustained in October 2000.  She testified that she injured her low back lifting a foot locker and pushed herself to return to duty before she had fully healed.  See Board Hearing Transcript at 16-17; written statement submitted in February 2009 and August 2009.  Shortly thereafter, she said she noticed having problems turning her head from side to side and that her helmet felt heavy on her neck.  See id. at 21.  She testified that she continued to have problems but did not want to tell anyone and jeopardize her flight status.  Id. at 22.  She also stated that sitting for long periods of time during flights aggravated her back and neck condition.  Id. at 23.  Regarding fibromyalgia, she testified that her treating physician attributed the diagnosis to her back injury.  Id. at 25.  

Alternatively, the Veteran argues that her cervical spine condition and fibromyalgia are secondary to her service connected lumbar spine disability.  See October 2007 written statement from her representative.  However, as service connection on a direct basis is warranted, this theory of entitlement need not be explored.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the Veteran has met the first and second elements of service connection on a direct basis.  The evidence reflects that she has diagnoses of a current cervical spine disability and fibromyalgia.  See, e.g., a May 2007 MRI report showing minimal cervical spondylosis; see also an April 2007 record of the San Diego Naval Medical Center diagnosing fibromyalgia.  There is also evidence of in-service back injury, as service treatment records reflect that the Veteran complained of low back pain after lifting a heavy object in October 2000.  At issue is the third element - whether there is a relationship between her current disabilities and service.  

There are a number of opinions in the Veteran's favor.  Specifically, in June 2006 and May 2007 letters, A.J.H., a private chiropractor, relates the Veteran's cervical spine disability to her military service.  In a January 2008 letter, A.J.H. opined that it is "as least as likely as not that the trauma of [the Veteran's] back injuries while on active duty triggered her neck injuries.  When one part of the spine is injures [sic], the entire spine is affected by compensating, which [the Veteran's] neck did."  In a letter received in January 2008, Dr. D.S.U. indicated that he reviewed the Veteran's records after treating her at San Diego Internal Medicine.  He opined that "it is as least as likely as not that trauma of her back injuries while on active duty triggered both her neck injuries and Fibromyalgia condition."  The physician explained that "[w]hen one part of the spine is injured, the entire spine is affected by compensating, which [the Veteran's] neck did."  In a February 2008 letter, Dr. S.O. indicated that it was "entirely possible that the trauma of [the Veteran's] back injuries while on active duty triggered her fibromyalgia."  These opinions are supported by lay statements from the Veteran's mother (F.F.) and husband (J.C.) submitted in October 2006, that indicate that she had increasing problems since military service with her back, knees, hips, neck, ankles, feet, depression, and melasma.  

Against the claim is the opinion of the July 2008 VA examiner, who opined that the Veteran's fibromyalgia stemmed from her uterine and bladder infection that she had after giving birth in November 2006 and was not caused by the low back injury she had in service.  Regarding the cervical spine disability, the examiner opined that the condition was not related to the back injury the Veteran had in service.  The examiner noted that the Veteran's first documented complaint of neck pain was in May 2006 - two years after she separated from service and that her service treatment records indicated that she had recovered well from the low back injury.  

The Board finds that the medical nexus evidence is at least in equipoise, and, as such, the benefit of the doubt is resolved in the Veteran's favor.


ORDER

Service connection for a cervical spine disability is granted.

Service connection for fibromyalgia is granted.


REMAND

A remand is necessary to ascertain the current nature and severity of the Veteran's service-connected lumbar spine DDD.  All outstanding treatment records should also be obtained.  Moreover, the Veteran's SSA records reflect her assertions that she is unemployable, at least in part, due to her service-connected lumbar spine DDD.  As such, a claim of entitlement to a TDIU is raised by the record and considered part of the increased rating claim.  This matter warrants additional development and adjudication on appeal and is inextricably intertwined with the increased rating claim.  



Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and ask her to complete the form in its entirety.  

2.  Ask the Veteran to identify the provider(s) of any additional treatment or evaluation she has received for her low back disability, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluation from all sources identified, specifically including any records of VA treatment the Veteran has received from the VA Montana Healthcare System since February 2009.  

All requests and responses must be clearly documented in the Veteran's claims file and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected lumbar spine DDD.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

In accordance with the latest worksheet for rating the spine, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the lumbar spine DDD.  The examiner should specifically comment on the impact of the Veteran's low back symptomatology on her ability to secure and follow substantially gainful employment.

The examiner must provide a complete rationale for all opinions and conclusions reached, supported by specific references to the pertinent evidence, including the Veteran's lay assertions.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

4.  Then, and after undertaking any additional development deemed necessary, readjudicate the claims, to include entitlement to a TDIU.  If any benefit sought on appeal is denied, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


